          Case 1:20-cv-02932-AT Document 105 Filed 07/27/21 Page 1 of 2
                                          U.S. Departme

                                                      United States A
                                                      Southern Distric                      7/27/2021
                                                      86 Chambers Street
                                                      New York, New York 10

                                                      July 26, 2021

BY ECF
Hon. Analisa Torres
United States District Judge
United States District Court
500 Pearl Street
New York, New York 100007

       Re: Yafai, et al. v. Cuccinelli et al., No. 20 Civ. 2932 (AT)

Dear Judge Torres:

        This Office represents the government in this action in which plaintiffs filed an amended
complaint on March 15, 2021, asserting: (i) a claim of unreasonable delay relating to the processing
of a visa application against the Department of State; (ii) claims under Bivens against Robert Molle,
a senior immigration officer at USCIS, Joseph Andrews, a special agent of the Federal Bureau of
Investigation, and three John Doe defendants allegedly employed by the Government; and (iii) a
claim for intentional infliction of emotional distress against the United States under the Federal
Tort Claims Act. The Government writes respectfully to request an extension of time, from July
27, 2021, until August 26, 2021, for the government to respond to the Complaint, and from July
27, 2021, until September 21, 2021, for Mr. Molle to respond to the Complaint. The Government
also respectfully requests an adjournment of the initial conference presently scheduled for July 29,
2021, be adjourned to a date after August 26, 2021.

       The Government intends to file a dispositive motion in response to the amended complaint.
Rule III.B. of Your Honor’s Individual Practices requires a pre-motion letter process, and
additional time is needed to complete it and discuss the issues and next steps prior to its filing a
response to the complaint. Thus, the Government seeks until August 26, 2021 to respond to the
complaint or submit a pre-motion letter to the Court.

        With regard to Robert Molle, the Department of Justice received authority to represent him
on June 23, 2021, and additional time is needed to confer with him, research the issues, and respond
to the complaint on his behalf. We note that Joseph Andrews was served on July 23, 2021, and
his deadline to respond to the complaint is September 21, 2021. As some of the defenses of the
individual defendants may be similar, in the interest of efficiency, we request that Mr. Molle’s
deadline be extended to the same date as for Mr. Andrews. This is the Government’s second
request for an extension of the time for Mr. Molle to respond to his complaint.

       Finally, an adjournment of the conference will provide time for the plaintiffs’ counsel to
review the Government’s letter regarding its anticipated motion and for the parties to discuss and
potentially resolve the issues. Accordingly, the Government respectfully requests that the
conference be adjourned to a date after August 26, 2021, and that the date for the parties’ joint
               Case 1:20-cv-02932-AT Document 105 Filed 07/27/21 Page 2 of 2

                                                                                                 Page 2


     letter and proposed case management plan be adjusted accordingly. This is the Government’s
     second request for an adjournment of the conference.

             Plaintiffs’ counsel opposes the requests for an extension of the answer deadlines.
     Plaintiffs’ counsel also opposes the request for an adjournment of the conference. In opposing
     these requests, Plaintiffs’ counsel states that “there is no basis for a Motion to Dismiss nor have
     you timely met and confer pursuant to Judge Torres’ Individual Rule. Our office will proceed in
     filing the Case Management Statement on our own. We will let the Court know that we have
     attempted to resolve over last week and were unable to reach an agreement as you have not
     complied.”

              I thank the Court for its consideration of this matter and apologize for the delay in filing
     this letter.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney

                                                     By: /s/Kirti Vaidya Reddy
                                                         KIRTI V. REDDY
                                                         Assistant United States Attorney
                                                         Telephone: (212) 637-2751
                                                         Facsimile: (212) 637-2786
                                                         E-mail: kirti.reddy@usdoj.gov

     cc:    Counsel of record (via ECF)




GRANTED in part, DENIED in part. By August 11, 2021, the Government shall answer or otherwise respond to
the complaint. By August 27, 2021, Defendant Molle shall answer or otherwise respond to the complaint. The
conference scheduled for July 28, 2021, is ADJOURNED to August 18, 2021, at 11:00 a.m. By August 11,
2021, the parties shall submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: July 27, 2021
       New York, New York
